The Court of Errors reversed the decision, holding that no action lay against the overseers under such circumstances, though the most pressing necessity might have existed for *3immediate medical assistance ; the services not being ren. dered at the request of the overseers, and they not having promised to pay.
The court also held that the overseers had no right to appropriate the public moneys, &c., for the support of the poor in any case, without a previous order of a justice or justices of the peace.
In Flower v. Allen, 5 Cow. 654, the Court of Errors reversed the judgment of the Supreme Court, in a similar case, upon the same grounds.
A question was raised by Senator Spencer, whether overseers of the poor are ever liable in their corf or ate capacity % Tallmadge, President, held that they are liable, sometimes in their corporate, and sometimes in a personal capacity. That in the former case, their persons or property are not affected by the judgment, but only the corporate property. Otherwise, where they are personally liable.
ITS3 See Grant v. Fancher, 5 Cow. 309, where the Supreme Court holds that overseers of the poor are a quasi corporation, and their successors may sue for a debt or duty due to their predecessors in their official capacity, and that where lhey contract a debt or neglect a duty which devolves upon them as overseers, by which they become liable to another, and then go out of office, they can not be sued as late overseers, but the action should be against their successors.